
	

114 HR 881 IH: Bringing Awareness and Knowledge to Exempt Schools Against Legislative Encroachment Act
U.S. House of Representatives
2015-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 881
		IN THE HOUSE OF REPRESENTATIVES
		
			February 11, 2015
			Mr. Poe of Texas (for himself, Mr. Carter of Texas, Mr. Farenthold, Mr. Jones, Mr. Nugent, and Mr. Rodney Davis of Illinois) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To prohibit certain nutrition rules with respect to foods sold at schools as a fundraiser.
	
	
 1.Short titleThis Act may be cited as the Bringing Awareness and Knowledge to Exempt Schools Against Legislative Encroachment Act. 2.Prohibition of certain rulesThe Secretary of Agriculture shall not implement, administer, or enforce the rule entitled National School Lunch Program and School Breakfast Program: Nutrition Standards for All Foods Sold in School as Required by the Healthy, Hunger-Free Kids Act of 2010 published by the Department of Agriculture in the Federal Register on June 28, 2013 (78 Fed. Reg. 39068 et seq.), with respect to food sold as a fundraiser that takes place on the grounds of a school, including any requirements with respect to limiting the number of such fundraisers by State agencies or the Secretary of Agriculture.
		
